DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20060131556), hereinafter referred to as ‘Park’ and Fukushima et al. (WO2010073523), hereinafter referred to as ‘Fukushima’, and further in view of Yun et al. (KR20170090552), hereinafter referred to as ‘Yun’.

Regarding Claim 1, Park discloses a semiconductor device (semiconductor circuit element whose electrical resistance value decreases as the surrounding temperature rises [p.4]) comprising: a control signal generation circuit (a signal generator for generating a sensing signal [p.4]) (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors. [p. 4-5]); and a plurality of temperature sensing circuits (a plurality of heat sensing means provided at a position of a sensing target; a plurality of switching means connected to the plurality of heat sensing means [p.4]) each including a first resistor (first resistor connected to the front end of the plurality of thermistors and the plurality of thermistors [p.5]) having a resistance that varies depending on temperature ((resistor) having a characteristic that the electrical resistance value decreases as the ambient temperature, that is, the temperature of each circuit in which the thermistor is provided increases. [p.7]) generate a temperature sensing signal based on the 10resistance in response to a corresponding control signal of the plurality of control signals (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors. Here, the plurality of thermistors provided at the position of the sensing target are preferably provided in parallel with each other [p.4]).
	However, Park does not discloses configured to sequentially shift a test mode signal in response to a clock signal and sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Fukushima discloses configured to sequentially shift a test 5mode signal in response to a clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
	However, Fukushima does not disclose to sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Yun discloses to sequentially generate a plurality of control signals using a sequentially shifted test mode signal and configured to receive the plurality of control signals (Referring to FIG. 7, the test output storage circuit 240 is implemented as an m-stage shift register so that the test output data DO_TEST <1> to DO_TEST <m> output from each of the m data output drivers 250 And stores it in the corresponding register in the output shift register 710. The stored shift register information DO_TEST <1> to DO_TEST <m> sequentially outputs the test output DOUT_TEST every time the clock signal CLK rises and shifts the information stored in the output shift register 710 to the next stage do. m is the number of micro bumps to be tested, and each of the registers 710-1 to 710-m in the output shift register 710 stores a test value corresponding to the corresponding micro bump. The input of each of the registers 710-1 through 710-m in the output shift register is such that the test output data DO_TEST <1> through DO_TEST <m> of the data output circuit 250 connected to the microbumps to be tested are connected [0088]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima in view of Yun to sequentially generate a plurality of control signals using a sequentially shifted test mode signal for the benefit of sequentially outputting test output data by connecting registers in parallel (Yun [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima in view of Yun to receive the plurality of control signals for sequentially outputting test output data by connecting registers in parallel (Yun [0090]).

Regarding Claim 2,  Park and Fukushima disclose the claimed invention discussed in claim 1.  

Park discloses the plurality of temperature sensing circuits (a plurality of temperature sensing means [p.4]) 15a second resistor connected in parallel with the first resistor and having a constant resistance (The second lines 12a, 12b, 12c are provided in parallel with each of the first resistors RT11, 1RT12, ... RTn, and receive each conduction signal [p.9]); a selector configured to select one of the resistor and the resistor in response to a selection signal; and an output unit configured to connect the selected resistor to an 20output terminal in response to the corresponding control signal of the plurality of control signals (the plurality of switching means [p.4]; the comparator 5 receives a voltage value dropped by the resistor R2 as a reference voltage… , so that the input signal is higher than the reference voltage. [p.3];the signal generators 30' and 30" may output different temperature sensing; signals to the controller 50 according to the magnitude of the difference between the reference voltage magnitude and the input signal [p.11]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to shift a test mode signal in response to a clock signal to generate a plurality of control signals for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).

Regarding Claim 3, Park and Fukushima disclose the claimed invention discussed in claim 2.   

Park discloses the control signal generation circuit sequentially activates the 18selection signal (a signal generator for generating a sensing signal [p.4]).
However, Park does not disclose shifting the test mode signal in response to the clock signal.
Nevertheless, Fukushima discloses whenever shifting the test mode signal in response to the clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to shift a test mode signal in response to a clock signal to generate a plurality of control signals for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).

Regarding Claim 4, Park and Fukushima disclose the claimed invention discussed in claim 2. 

Park discloses when the 5corresponding control signal is activated (The control unit 50 receives the input, receives the predetermined reference voltage as an inverting terminal (-), compares the voltage level of the input signal with the predetermined reference voltage level, and outputs a predetermined temperature sensing signal according to the comparison result. It serves as an output. Accordingly, according to the temperature sensing signal provided from the sig [p.8]), each of the plurality of temperature sensing circuits sequentially generates a temperature sensing signal and a temperature sensing signal in response to the selection signal ( The temperature sensing device 40 includes a plurality of heat sensing means (a first heat detecting means RTH1, a second heat detecting means RTH2), ... n-th column provided at a plurality of positions for detecting the heat of the sensing target … and an input signal that changes as at least one of the plurality of diodes D1, D2,... and a signal generator 30 that compares voltage levels of a predetermined reference voltage and generates a predetermined temperature sensing signal according to the comparison result [p.6]).

Regarding Claim 6, Park and Fukushima disclose the claimed invention discussed in claim 1.

Park discloses the first resistor includes a thermistor in which the resistance decreases as temperature increases.(… the conventional temperature sensing device, a thermistor (RTH) is provided in a circuit part to detect heat generation. Here, the thermistor RTH has a characteristic that the resistance value decreases as the ambient temperature that is, the temperature of the circuit in which it is provided increases [p.3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a negative temperature coefficient (NTC) thermistor in which the resistance decreases as temperature increases for the benefit enabling temperature sensitivity while improving the functionality of the device. 

Regarding Claim 7, Park and Fukushima disclose the claimed invention discussed in claim 1.

	 Park discloses the control signal generation circuit (a signal generator for generating a sensing signal [p.4]).
However, Park does not disclose a plurality of D flip-flops corresponding to the plurality of temperature sensing circuits, respectively, and connected in series with one another.  
Nevertheless, Fukushima discloses a plurality of D flip-flops corresponding to the plurality of temperature sensing circuits, respectively, and connected in series with one another(The scan chain circuit 35 includes a plurality of cascade-coupled scan flip-flops … the scan chain circuit 35 (scan flip-flops SFF, SFF,...) Is set to the shift mode when the heat generation control signal SSS from the heat generation control circuit 34 becomes high level [0164]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to include a plurality of D flip-flops corresponding to the plurality of temperature sensing circuits, respectively, and connected in series with one another for the benefit of enabling two possible outputs with one being logically the inverse of the other. 

Regarding Claim 8, Park and Fukushima disclose the claimed invention discussed in claim 7.

However, Park does not disclose the D flip-flops transfers, in response to the clock signal, an output signal which forms an input signal to the D flip-flop next in series to sequentially generate the plurality of control signals.
Nevertheless, Fukushima discloses the D flip-flops transfers, in response to the clock signal, an output signal which forms an input signal to the D flip-flop next in series to sequentially generate the plurality of control signals (Thereby, in the drive control circuit 103, the OR circuit 133 outputs the output of the flip-flop 131 as the drive signal S103 [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to include a plurality of D flip-flops corresponding to the plurality of temperature sensing circuits, respectively, and connected in series with one another for the benefit of transferring the output signal of a temperature sensing circuit and improving the functionality of the device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Fukushima as, and further in view of Sim et al. (KR20040013885), hereinafter referred to as ‘Sim’.

Regarding Claim 5, Park and Fukushima disclose the claimed invention discussed in claim 4.

Park discloses a temperature sensing signal (a plurality of heat sensing means provided at a position of a sensing target [p.4]) and resistance of the first resistor; (first resistor connected to the front end of the plurality of thermistors and the plurality of thermistors [p.5]).  
However, the combination does not disclose the first temperature sensing signal has a current amount corresponding to the resistance of the first resistor and the second temperature sensing signal has a current amount corresponding to the resistance of the second resistor.  
Nevertheless, Sim discloses the temperature sensing signal has a current amount corresponding to the resistance of the resistor and the second temperature sensing signal has a current amount corresponding to the resistance of the second resistor (a temperature sensor 100 having a reduction resistor stage NO1 in which current decreases with increasing temperature as described in FIG. The temperature sensor 100 is connected to a deviation temperature detection circuit for achieving some of the objects of the present invention [34]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima, in view of Sim to include the temperature sensing signal has a current amount corresponding to the resistance of the first resistor and the second temperature sensing signal has a current amount corresponding to the resistance of the second resistor for the benefit of confirming the resistance of the first and second resistor while improving the functionality of the device.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Fukushima, and Yun.

Regarding Claim 9, Park discloses a semiconductor device comprising (semiconductor circuit element whose electrical resistance value decreases as the surrounding temperature rises [p.4]): a control signal generation circuit (a signal generator for generating a sensing signal [p.4]) configured to sequentially generate a plurality of control signals in a test mode; (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors. [p.4-5]);  and a plurality of temperature sensing circuits each configured to 10generate temperature sensing signals based on first and second resistors (a plurality of heat sensing means provided at a position of a sensing target; a plurality of switching means connected to the plurality of heat sensing means [p.4]; first resistor connected to the front end of the plurality of thermistors and the plurality of thermistors [p.5]), which have different resistances from each other for temperature, in response to a corresponding control signal of the plurality of control signals ((resistor) having a characteristic that the electrical resistance value decreases as the ambient temperature, that is, the temperature of each circuit in which the thermistor is provided increases. [p.4]), wherein each of the plurality of temperature sensing circuits 15comprises (a plurality of heat sensing means provided at a position of a sensing target; a plurality of switching means connected to the plurality of heat sensing means [p.4]): a temperature sensing unit configured to sequentially generate first and second temperature sensing signals based on the first and second resistors in response to a selection signal (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors. Here, the plurality of thermistors provided at the position of the sensing target are preferably provided in parallel with each other. [p.4-5]).; and an output unit configured to output the first and second 20temperature sensing signals in response to the corresponding control signal of the plurality of control signals (a plurality of heat sensing means provided at a position of a sensing target; a plurality of switching means connected to the plurality of heat sensing means [p.4]).  
However, Park does not discloses configured to sequentially shift a test mode signal in response to a clock signal and sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Fukushima discloses configured to sequentially shift a test 5mode signal in response to a clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
	However, Fukushima does not disclose to sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Yun discloses to sequentially generate a plurality of control signals using a sequentially shifted test mode signal (Referring to FIG. 7, the test output storage circuit 240 is implemented as an m-stage shift register so that the test output data DO_TEST <1> to DO_TEST <m> output from each of the m data output drivers 250 And stores it in the corresponding register in the output shift register 710. The stored shift register information DO_TEST <1> to DO_TEST <m> sequentially outputs the test output DOUT_TEST every time the clock signal CLK rises and shifts the information stored in the output shift register 710 to the next stage do. m is the number of micro bumps to be tested, and each of the registers 710-1 to 710-m in the output shift register 710 stores a test value corresponding to the corresponding micro bump. The input of each of the registers 710-1 through 710-m in the output shift register is such that the test output data DO_TEST <1> through DO_TEST <m> of the data output circuit 250 connected to the microbumps to be tested are connected [0088]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima in view of Yun to sequentially generate a plurality of control signals using a sequentially shifted test mode signal for the benefit of sequentially outputting test output data by connecting registers in parallel (Yun [0090]).

Regarding Claim 10, Park and Fukushima disclose the claimed invention discussed in claim 9.

	Park discloses the temperature sensing unit comprises: 20the first resistor having a resistance that varies depending on temperature ((resistor) having a characteristic that the electrical resistance value decreases as the ambient temperature, that is, the temperature of each circuit in which the thermistor is provided increases. [p.4]); the second resistor connected in parallel with the first resistor and having a constant resistance (The second lines 12a, 12b, 12c are provided in parallel with each of the first resistors RT11, 1RT12, ... RTn, and receive each conduction signal [p.9]); and 5a selector configured to select one of the first resistor and the second resistor in response to the selection signal (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors [p.4]; the comparator 5 receives a voltage value dropped by the resistor R2 as a reference voltage, and receives a voltage value dropped by the thermistor RTH as an input signal, so that the input signal is higher than the reference voltage; the signal generators 30' and 30" may output different temperature sensing signals to the controller 50 according to the magnitude of the difference between the reference voltage magnitude and the input signal [p.11]).
 	
Regarding Claim 11, Park and Fukushima disclose the claimed invention discussed in claim 9.

	Park discloses the first resistor includes a negative temperature coefficient (NTC) thermistor 10in which the resistance decreases as temperature increases (… the conventional temperature sensing device, a thermistor (RTH) is provided in a circuit part to detect heat generation. Here, the thermistor RTH has a characteristic that the resistance value decreases as the ambient temperature that is, the temperature of the circuit in which it is provided increases [p.3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a negative temperature coefficient (NTC) thermistor in which the resistance decreases as temperature increases for the benefit enabling temperature sensitivity while improving the functionality of the device. 

Regarding Claim 12, Park and Fukushima disclose the claimed invention discussed in claim 9.
	
Park discloses the control signal generation circuit (a signal generator for generating a sensing signal [p.4]).
However, Park does not disclose a plurality of D flip-flops configured to shift a test mode signal in response to a clock signal and generate 15the plurality of control signals, respectively.  
Nevertheless, Fukushima discloses a plurality of D flip-flops configured to shift a test mode signal in response to a clock signal and generate 15the plurality of control signals, respectively (The scan chain circuit 35 includes a plurality of cascade-coupled scan flip-flops … the scan chain circuit 35 (scan flip-flops SFF, SFF,...) Is set to the shift mode when the heat generation control signal SSS from the heat generation control circuit 34 becomes high level [0164]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to include a plurality of D flip-flops corresponding to the plurality of temperature sensing circuits, respectively, and connected in series with one another for the benefit of transferring the output signal of a temperature sensing circuit and improving the functionality of the device. 

Regarding Claim 13, Park and Fukushima disclose the claimed invention discussed in claim 12.

Park discloses the control signal generation circuit sequentially activates the 18selection signal (a signal generator for generating a sensing signal [p.4]).
However, Park does not disclose shifting the test mode signal in response to the clock signal.
Nevertheless, Fukushima discloses whenever shifting the test mode signal in response to the clock signal (the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to shift a test mode signal in response to a clock signal to generate a plurality of control signals for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park Fukushima, and Yun.

Regarding Claim 14, Park discloses a semiconductor device, sequentially activates and deactivates a selection signal whenever generating the plurality of control signals; generating, in response to the selection signal(a signal generator for generating a sensing signal [p.4]), 5temperature sensing signals based on a first resistor having a resistance that varies depending on temperature and a second resistor having a constant resistance(a plurality of heat sensing means provided at a position of a sensing target; a plurality of switching means connected to the plurality of heat sensing means [p.4]; first resistor connected to the front end of the plurality of thermistors and the plurality of thermistors [p.5].  
However, Park does not disclose the operation method comprising: sequentially shifting a test mode signal in response to a clock signal to 21sequentially generate a plurality of control signals using a sequentially shifted test mode.
Nevertheless, Fukushima discloses sequentially shifting a test 5mode signal in response to a clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
	However, Fukushima does not disclose to sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Yun discloses to sequentially generate a plurality of control signals using a sequentially shifted test mode signal and sequentially activates and deactivates a selection signal whenever generating the plurality of control signals (Referring to FIG. 7, the test output storage circuit 240 is implemented as an m-stage shift register so that the test output data DO_TEST <1> to DO_TEST <m> output from each of the m data output drivers 250 And stores it in the corresponding register in the output shift register 710. The stored shift register information DO_TEST <1> to DO_TEST <m> sequentially outputs the test output DOUT_TEST every time the clock signal CLK rises and shifts the information stored in the output shift register 710 to the next stage do. m is the number of micro bumps to be tested, and each of the registers 710-1 to 710-m in the output shift register 710 stores a test value corresponding to the corresponding micro bump. The input of each of the registers 710-1 through 710-m in the output shift register is such that the test output data DO_TEST <1> through DO_TEST <m> of the data output circuit 250 connected to the microbumps to be tested are connected [0088]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima in view of Yun to sequentially generate a plurality of control signals using a sequentially shifted test mode signal and sequentially activates and deactivates a selection signal whenever generating the plurality of control signals for the benefit of sequentially outputting test output data by connecting registers in parallel (Yun [0090]).

Regarding Claim 15, Park, Fukushima, and Yun disclose the claimed invention discussed in claim 14.

Park discloses the first and second temperature sensing signals of a plurality of first and second temperature sensing signals (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors. Here, the plurality of thermistors provided at the position of the sensing target are preferably provided in parallel with each other [p.4]).
However, the combination does not disclose transmitting the first and second temperature sensing signals of a plurality of first and second temperature sensing signals to an input/output pad in response to a corresponding control signal of the 15plurality of control signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima, in view of Yun to transmit the first and second temperature sensing signals of a plurality of first and second temperature sensing signals to an input/output pad in response to a corresponding control signal of the plurality of control signals for enabling communication between the selector and the sensors of the device while improving functionality.

Regarding Claim 16,  Park, Fukushima, and Yun disclose the claimed invention discussed in claim 15.
 
Park discloses the plurality of first and second temperature sensing signals (the plurality of switching means preferably includes a diode that conducts according to a change in electrical resistance values of the plurality of thermistors. Here, the plurality of thermistors provided at the position of the sensing target are preferably provided in parallel with each other [p.4]).
However, the combination does not disclose the plurality of first and second temperature sensing signals are sequentially transmitted to the input/output pad in response to the plurality of 20control signals that are sequentially generated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima, in view of Yun to sequentially transmit to the input/output pad in response to the plurality of 20control signals that are sequentially generated for enabling communication between the selector and the temperature sensors while improving functionality.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Fukushima, and Yun.

Regarding Claim 17, Park discloses a semiconductor device comprising(semiconductor circuit element whose electrical resistance value decreases as the surrounding temperature rises [p.4]): a control circuit configured to sequentially generate a plurality of control signals (a signal generator for generating a sensing signal [p.4]); and 22sensing circuits each operative in response to a corresponding one of the control signals (In consideration of the change in temperature and the timing of the generation of the temperature sensing signal (cooling fan on/off control signal), [p.8]) and each configured to generate temperature sensing signals based on resistors, respectively, thereby enabling determination of temperature of the corresponding sensing circuit (Each of the first temperature sensor IC (1),the second temperature sensor IC (2) and the third temperature sensor IC (3) communicates a detection signal according to the ambient temperature, that is, the temperature change of each circuit unit p [p.4]), first and second temperature sensing signals based, respectively, thereby enabling determination of temperature of the corresponding sensing circuit (The temperature sensing device 40 includes a plurality of heat sensing means (a first heat detecting means RTH1, a second heat detecting means RTH2), ... n-th column provided at a plurality of positions for detecting the heat of the sensing target. a plurality of diodes D1 connected to the plurality of heat detection means RTH1, RTH2, ... D2,...Dn) and an input signal that changes as at least one of the plurality of diodes D1, D2,... and a signal generator 30 that compares voltage levels of a predetermined reference voltage and generates a predetermined temperature sensing signal according to the comparison result [p.6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to temperature-independent and temperature- dependent resistors for enabling determination of performance characteristics due to temperature while improving accuracy of the device.
However, Park does not discloses configured to sequentially shift a test mode signal in response to a clock signal and sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Fukushima discloses configured to sequentially shift a test 5mode signal in response to a clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
	However, Fukushima does not disclose to sequentially generate a plurality of control signals using a sequentially shifted test mode signal.
	Nevertheless, Yun discloses to sequentially generate a plurality of control signals using a sequentially shifted test mode signal (Referring to FIG. 7, the test output storage circuit 240 is implemented as an m-stage shift register so that the test output data DO_TEST <1> to DO_TEST <m> output from each of the m data output drivers 250 And stores it in the corresponding register in the output shift register 710. The stored shift register information DO_TEST <1> to DO_TEST <m> sequentially outputs the test output DOUT_TEST every time the clock signal CLK rises and shifts the information stored in the output shift register 710 to the next stage do. m is the number of micro bumps to be tested, and each of the registers 710-1 to 710-m in the output shift register 710 stores a test value corresponding to the corresponding micro bump. The input of each of the registers 710-1 through 710-m in the output shift register is such that the test output data DO_TEST <1> through DO_TEST <m> of the data output circuit 250 connected to the microbumps to be tested are connected [0088]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Fukushima in view of Yun to sequentially generate a plurality of control signals using a sequentially shifted test mode signal for the benefit of sequentially outputting test output data by connecting registers in parallel (Yun [0090]).

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Fukushima, Yun, and in further view of Walker et al. (US20150280702), hereinafter referred to as ‘Walker’.

	Regarding Claim 18, Park, Fukushima, and Yun disclose the claimed invention discussed in claim 1.

Park discloses the control signal generation circuit (as discussed above). 
However, Park does not disclose shifts the test mode signal in response to a first toggling of the clock signal and activates a first control signal and shifts a shifted test mode signal in response to a second toggling of the clock signal and actives a second control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate a first and second control signal for the benefit of outputting a temperature sensing signal by comparing a voltage level of the input signal with a predetermined reference voltage (Park [p. 4]).
Nevertheless, Fukushima discloses shifts the test mode signal in response to the clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
However, the combination does not disclose first toggling and second toggling.
Nevertheless, Walker discloses toggle (Counter cell CS2 may receive count up signal CUP1 at a count up input terminal CUIN, count down signal CDN1 at a count down input terminal CDIN, toggle signal TG1 at a toggle input terminal TGIN, and count clock signal CCLK at a clock input terminal CLK [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Fukushima, and Yun, in view of Walker to incorporate first and second toggling to have the option to choose between two mutually exclusive options and always have a default value.

Regarding Claim 19, Park, Fukushima, and Yun disclose the claimed invention discussed in claim 9.

Park discloses the control signal generation circuit (as discussed above). 
However, Park does not disclose shifts the test mode signal in response to a first toggling of the clock signal and activates a first control signal and shifts a shifted test mode signal in response to a second toggling of the clock signal and actives a second control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate a first and second control signal for the benefit of outputting a temperature sensing signal by comparing a voltage level of the input signal with a predetermined reference voltage (Park [p. 4]).
Nevertheless, Fukushima discloses shifts the test mode signal in response to the clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
However, the combination does not disclose first toggling and second toggling.
Nevertheless, Walker discloses toggle (Counter cell CS2 may receive count up signal CUP1 at a count up input terminal CUIN, count down signal CDN1 at a count down input terminal CDIN, toggle signal TG1 at a toggle input terminal TGIN, and count clock signal CCLK at a clock input terminal CLK [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Fukushima, and Yun, in view of Walker to incorporate first and second toggling to have the option to choose between two mutually exclusive options and always have a default value.

Regarding Claim 20, Park, Fukushima, and Yun disclose the claimed invention discussed in claim 17.

Park discloses the control signal generation circuit (as discussed above). 
However, Park does not disclose shifts the test mode signal in response to a first toggling of the clock signal and activates a first control signal and shifts a shifted test mode signal in response to a second toggling of the clock signal and actives a second control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate a first and second control signal for the benefit of outputting a temperature sensing signal by comparing a voltage level of the input signal with a predetermined reference voltage (Park [p. 4]).
Nevertheless, Fukushima discloses shifts the test mode signal in response to the clock signal (… the shift mode by an external scan mode control signal (not shown). When the scan flip-flop SFF is set to the shift mode, the scan flip-flop SFF captures and holds the observation set value data …in synchronization with the scan clock signal SCLK. As such, the scan chain circuit 35 sequentially shifts the set value DATA for observation in synchronization with the scan clock signal SCLK [0164]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Fukushima to sequentially shift a test 5mode signal in response to a clock signal for the benefit of sequentially shifting the observation set value data in synchronization with the scan clock signal SCLK (Fukushima[0164]).
However, the combination does not disclose first toggling and second toggling.
Nevertheless, Walker discloses toggle (Counter cell CS2 may receive count up signal CUP1 at a count up input terminal CUIN, count down signal CDN1 at a count down input terminal CDIN, toggle signal TG1 at a toggle input terminal TGIN, and count clock signal CCLK at a clock input terminal CLK [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Fukushima and Yun, in view of Walker to incorporate first and second toggling to have the option to choose between two mutually exclusive options and always have a default value.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SHARAH ZAAB/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863